OPINION — AG — **** TEACHERS' RETIREMENT — ACCOUNT — INTEREST **** A LEGISLATURE IS NOT BOUND BY ITS OWN ACTS OR THE ACTS OF A PREVIOUS LEGISLATURE, AND ANY AMENDMENTS OF LEGISLATURE OF A PREVIOUS LEGISLATURE IS VALID. WHERE A TEACHER BECAME A MEMBER OF THE TEACHERS' RETIREMENT SYSTEM INTEREST WAS CREDITED TO THE INDIVIDUAL'S ACCOUNT ANNUALLY, THE LEGISLATURE COULD AT A LATER DATE AMEND THE LAW TO PROVIDE THAT THE INTEREST WOULD NOT BE CREDITED TO THE INDIVIDUAL'S ACCOUNT ANNUALLY. CITE: 70 O.S. 1968 Supp. 17-7 [70-17-7] DUANE LOBAUGH